 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRENCE O’NEIL,                                  No. 2:18-cv-0858 KJM AC P
12                         Petitioner,
13            v.                                        ORDER
14    ROBERT BURTON, Warden,
15                         Respondent.
16

17          Petitioner has filed a second request for extended time to file a traverse in this action.

18   Good cause appearing, petitioner’s request will be granted. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. Petitioner’s request for extended time, ECF No. 17, is granted; and

21          2. Petitioner is granted sixty days from the filing date of this order in which to file and

22   serve his traverse.

23   DATED: October 10, 2018

24

25

26

27

28
